In a probate proceeding, decree of the Rockland County Surrogate’s Court denying probate of a paper writing as the will of decedent, modified on the law and the facts as follows : By striking from the first ordering paragraph the items numbered 2, 3, 4, and 5; and by adding to the second ordering paragraph after the word “ contestant ” the words “ and to the proponent, payable out of the estate.” As so modified, the decree is unanimously affirmed, with costs to both parties, payable out of the estate. A jury question was presented on the issue of testamentary capacity, but the verdict is against the weight of the credible evidence on the remaining issues. On appeal from order settling ease on appeal, the order, insofar as appealed from, is unanimously affirmed, with $10 costs and disbursements, payable by appellant personally. No opinion. Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ. [See post, p. 852.]